DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed May 24, 2021, was granted on July 13, 2022.  In addition, the Petition to Make Special Based on Age, filed September 13, 2021, was granted on October 21, 2021.  Therefore, this application will be accorded special status.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on September 19, 2022 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 19, 2022.
Therefore, claims 1-5 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 61/871,626; 62/018,441; 62/026,103; PCT/US2014/053441; 14/838,057; 15/148,261; 15/950,236; 16/874,295; and 17/068,999; fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  These applications fail to provide support for the claims under examination, since there is no disclosure therein of a pharmaceutical composition comprising any CRISPR-associated enzyme other than Cas9.  Although the applications disclose generic Type I, II, and III CRISPR-associated enzymes, the applications do not disclose the any specific CRISPR-associated enzymes other than Type II CRISPR-associated enzymes, such as Cas9.
Therefore, the effective filing date of claims 1-5 is deemed to be the filing date of the instant application, which is May 24, 2021.

Information Disclosure Statement
The Information Disclosure Statement filed July 14, 2021 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment correcting the size of the ASCII text file.  In this instance, the specification lists the size of the ASCII text file as 174,571 bytes, whereas the ASCII text file itself lists the size as 174,611 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The claims recite a method of excising all or part of a viral sequence from a cell comprising cutting the viral sequence at a first and second target sequence, which results in all or part of the viral sequence being excised from the cell.  The rejected claim thus comprises a genus of enzymes defined as belonging to a group proteins, to function to cleave a target nucleic acid.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  There are numerous types of CRISPR enzymes that will provide for cleavage of a viral sequence in a cell.
However, the specification states that “that we could eliminate the integrated HIV-1 genome from HIV-1 infected cells by using the RNA-guided Clustered Regularly Interspace Short Palindromic Repeat (CRISPR)-Cas9 nuclease system (Cas9/gRNA).”  See paragraph [0028].  However, it is impossible for one to extrapolate from the generic recitation of broad classes of nuclease proteins, much less the broad classes of CRISPR proteins, the structure of any enzyme, or any CRISPR enzyme whose application to a nucleic acid molecule would be useful for detection of target nucleic acids.  The prior art does not appear to offset the deficiencies of the instant specification. The prior art teaches that CRISPR Type I, II, and III enzymes each have different structures and function in different pathways (Sorek et al., 82 Annual Review of Biochemistry 237-266 (2013), and cited in the Information Disclosure Statement filed July 14, 2021).  The prior art further discloses additional CRISPR systems, which also have different structures and function in yet different pathways (Koonin et al., 37 Current Opinion in Microbiology 67-78 (2017), and cited in the Information Disclosure Statement filed July 14, 2021).  Thus, the specification is not sufficient to support the broadly claimed genus of CRISPR enzymes, which are variants having different structures and functions. 
The description of the limited Cas9 CRISPR system is not sufficient to support the genus of claimed CRISPR systems.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See Vas-Cath at page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed."  (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CRISPR systems, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1-5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howell et al. (U.S. Patent Application Publication No. 2016/0040165, published February 11, 2016, and claiming priority to PCT Patent Application Publication No. WO 2014/165349, filed March 25, 2014 and U.S. Provisional Patent Application No. 61/808,437, filed April 4, 2013, and cited in the Information Disclosure Statement filed July 14, 2021), see the entire document.  
	Howell discloses compositions for in vivo excision of HIV-1 proviral DNA using a CRISPR-Cas system that employs more than one guide RNA that hybridizes to targets of the HIV-1 DNA (abstract).  Howell discloses that more than one guide RNA can be used to target multiple sites within the HIV-1 DNA, which is interpreted as multiplexing guide RNAs, including use of two guide RNAs (paragraphs [0019]-[0020]).  Howell discloses that bioinformatics analyses are available that generated extensive databases of CRISPR loci, and which can be used to determine protospacer adjacent motifs (PAMs) and identifying targetable DNA of HIV-1 sequences (paragraph [0019].  Howell discloses a variety of sequences in the long terminal repeat (LTR)s at both the 5’ and 3’ LTRs of the HIV-1 sequence (Table 1).  Howell further discloses that the U3 region of the LTR can be targeted with a CRISPR-Cas guide RNA (Table 1).  Howell discloses a composition that provides for a CRISPR endonuclease and two or more guide RNAs, where each of the guide RNAs complexes with the proviral HIV-1 DNA and provides for cleaving the double strand of the DNA in two places, which results in the excision of the proviral HIV-1 DNA, which is also further interpreted as the mutation providing for the excision of the proviral HIV-1 sequences and inactivation of the proviral DNA  (paragraphs [0015], [0019], and [0057]).  Howell further discloses that the CRISPR-Cas composition can be a vector comprising nucleic acids encoding the CRISPR enzyme and the guide RNAs, where the cell is able to express the CRISPR-Cas system, assemble a CRISPR-Cas complex, and providing for the expressed CRISPR-Cas system to cleave the double stranded DNA in two places, again resulting in the excision of the proviral HIV-1 DNA (paragraphs [0015], [0019]-[0020], [0026]-[0029], and [0057]).  Howell discloses that the CRISPR associated protein can be Cas9, which can be codon-optimized for use in human cells (paragraphs [0005] and [0019]-[0021]).  Howell discloses that the nucleic acids encoding the CRISPR-Cas enzyme and protein can be present in an expression vector, which may be a viral vector, such as a retrovirus, an adenovirus, or an adeno-associated virus (paragraphs [0026]-[0033]).  Howell discloses that the guide RNAs can comprise a crRNA and a tracrRNA, expressed by either separate nucleic acids or as a fusion between the crRNA and the tracrRNA (paragraph [0017]).  Howell discloses that the composition can be used to treat or prevent the spread of HIV-1 infection, which would inherently provide alleviation of a variety of HIV-1 symptoms, including, e.g., fevers and aches (paragraphs [0052]-[0055]).  Howell discloses that the proteins/guide RNAs, or the nucleic acids encoding the proteins/guide RNAs can be used in a pharmaceutical composition, which may further include a pharmaceutically acceptable carrier or excipient (paragraph [0049]).
	Howell discloses each and every limitation of claims 1-5, and therefore Howell anticipates the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2014/0357530, published December 4, 2014, and claiming priority to U.S. Provisional Patent Application No. 61/736,527, filed December 12, 2012, and cited in the Information Disclosure Statement filed July 14, 2021), see the entire document.  
 	Zhang I discloses a compositions and methods for inactivating proviral DNA that has been integrated into the genome of a host cell comprising treating the host cell comprising the CRISPR enzyme and two or more guide RNAs (paragraphs [0043], [0079], [0148], [0202], [0271], [0296], [0579] and [0649], and Figure 51).  Zhang I discloses that the two gRNAs are complementary to different target proviral nucleic acid sequences (paragraphs [0061], [0271], [0296], and [0581]).  Zhang I discloses compositions and methods that comprises an isolated nucleic acid sequence encoding the CRISPR enzyme and the two guide RNAs, which are complementary to first and second protospacer sequences in a proviral DNA, and use thereof to excise part or all of a viral sequence in a mammalian cell (paragraphs {0043], [0202], [0296], [0581], [0649]).  Zhang I discloses expression of the polynucleotides in a cell (paragraphs [0036], [0043]-[0044], [0148], [0500], and [0649]).  Zhang I further discloses assembling the gene editing complexes in the host cell (paragraph [0271]).  Zhang I discloses that the first and second gene editing complexes are directed to the first and second target protospacers by complementary base pairing (paragraph [0271]).  Zhang I discloses that the CRISPR enzyme will then cleave the proviral DNA at the first and second target sequences (paragraph [0067]).  Zhang I discloses that this will induce at least one mutation in the proviral DNA (paragraphs [0067] and [0581]).  Zhang I disclosed that the virus can be a retrovirus, such as HIV-1 (paragraph [0584]).  Zhang I discloses that the components of the CRISPR complex can be on the same or separate vectors, which can be a plasmid, lentiviral, adenoviral, or adeno-associated virus vectors (paragraphs [0259] and [0304]).  Zhang I further discloses that the vector can comprise a CRISPR RNA (crRNA) and a tracrRNA (trRNA), and that the guide RNAs can be a fusion of a crRNA and a trRNA (paragraph [0655]).  Zhang I discloses that targeting an integrated HIV-1 virus using CRISPR enzymes can provide for maintenance and re-constitution of host immune activity and prevent primary infection by disrupting viral genome, which would inherently provide alleviation of a variety of HIV-1 symptoms, including, e.g., fevers and aches (i.e., vaccination) (paragraphs [0217] and [0580]-[0582]).  Zhang I also discloses that defects associated with genetic diseases can be corrected using CRISPR-Cas systems and compositions (paragraph [0375]).
 	Zhang I discloses that the CRISPR complex is able to modify genomes by deleting, inserting, activating, inactivating, repressing altering methylation and transferring specific moieties, which is interpreted as the CRISPR complex inactivating and excising the proviral DNA in the genome of a host cell (paragraphs [0013], [0074], [0327], [0339], [0581] and [0620]).  Zhang I discloses that the CRISPR
enzyme is Cas9 or codon-optimized Cas9 (paragraphs [0291] and [0293]).  Zhang I discloses compositions comprising CRISPR enzyme and two or more guide RNAs, and use thereof in methods of excising all or part of a viral sequence from a mammalian cell (column 11, line 45, column 12, line 55, column 15, lines 27-32, and column 34, lines 45-52).
	Zhang I discloses each and every limitation of claims 1-5, and therefore, Zhang I anticipates claims 1-5.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Zhang II, U.S. Patent Application Publication No. 2015/0020223, published January 15, 2015, and claiming priority to U.S. Provisional Patent Application No. 61/736,527, filed December 12, 2012, and cited in the Information Disclosure Statement filed July 14, 2021), see the entire document.  
 	Zhang II discloses a compositions and methods for inactivating and excising proviral DNA that has been integrated into the genome of a host cell comprising treating the host cell with a CRISPR composition comprising the CRISPR enzyme and two or more guide RNAs (paragraphs [0043], [0079], [0148], [0202], [0271], [0296], [0579] and [0649], and Figure 51).  Zhang II discloses that the two gRNAs are complementary to different target proviral nucleic acid sequences (paragraphs [0061], [0271], [0296], and [0581]).  Zhang II discloses a composition that comprises an isolated nucleic acid sequence encoding the CRISPR enzyme and the two guide RNAs, which are complementary to first and second protospacer sequences in a proviral DNA, and can be used in a method for excising all or part of a viral sequence from a mammalian cell (paragraphs {0043], [0202], [0296], [0581], [0649]).   Zhang II discloses expression vectors for expressing the polynucleotides in a cell (paragraphs [0036], [0043]-[0044],[0148], [0500], and [0649]). Zhang II further discloses assembling the gene editing complexes in the host cell (paragraph [0271]).  Zhang II discloses that the first and second gene editing complexes are directed to the first and second target protospacers by complementary base pairing (paragraph [0271]).  Zhang II discloses that the CRISPR enzyme will then cleave the proviral DNA at the first and second target sequences (paragraph [0067]).  Zhang II discloses that this will induce at least one mutation in the proviral DNA (paragraphs [0067] and [0581]). Zhang II disclosed that the retrovirus infection to be treated can be HIV-1, which would inherently provide alleviation of a variety of HIV-1 symptoms, including, e.g., fevers and aches (paragraph [0584]). Zhang II discloses that the components of the CRISPR complex can be on the same or separate vectors, which can be a plasmid, lentiviral, adenoviral, or adeno-associated virus vectors (paragraphs [0259] and [0304]).  Zhang II further discloses that the vector can comprise a CRISPR RNA (crRNA) and a tracrRNA (trRNA), and that the guide RNAs can be a fusion of a crRNA and a trRNA (paragraph [0655]).  Zhang II discloses that targeting an integrated HIV-1 virus using CRISPR enzymes can provide for maintenance and re-constitution of host immune activity and prevent primary infection by disrupting viral genome (i.e., vaccination) (paragraphs [0217] and [0580]-[0582]). Zhang II also discloses that defects associated with genetic diseases can be corrected using CRISPR-Cas systems (paragraphs [0376], [0453] and [0618]).
 	Zhang II discloses that the CRISPR complex is able to modify genomes by deleting, inserting, activating, inactivating, repressing altering methylation and transferring specific moieties, which is interpreted as the CRISPR complex inactivating the proviral DNA in the genome of a host cell (paragraphs [0013], [0074], [0327], [0339], [0581] and [0620]). Zhang II discloses that the CRISPR enzyme is Cas9 or codon-optimized Cas9 (paragraphs [0291] and [0293]).  Zhang II discloses a composition comprising CRISPR enzyme and two or more guide RNAs, and use thereof in methods of excising all or part of a viral sequence from a mammalian cell (column 11, line 45, column 12, line 55, column 15, lines 27-32, and column 34, lines 45-52).
  	Zhang II discloses each and every limitation of claims 1-5, and therefore, Zhang II anticipates claims 1-5.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khalili et al. (U.S. Patent Application Publication No. 2019/0083656, published March 21, 2019, and cited in the Information Disclosure Statement filed July 14, 2021).
Regarding claims 1 and 5, Khalili discloses methods of treating subjects by administering compositions comprising a Cpf1 (CRISPR) endonuclease and at least one guide specific for use with the Cpf1 enzyme (abstract.)  Khalili discloses that use of such Cpf1 and guide systems provides for excision of a stretch of DNA in a target gene (paragraph [0012]).  Khalili discloses that the Cpf1 guide compositions can be used to inactivate a provirus in a mammalian subject (paragraph [0016]).  Khalili discloses that the system can include two or more guide RNAs that are complementary to a target sequence, with a duplex gRNA configuration that is effective at excising an HIV genome and other target DNAs in HIV and other retroviruses (paragraph {0079]).
Regarding claim 2, Khalili discloses providing a mammalian cell with nucleic acids encoding the Cpf1 and two guide RNAs (paragraphs [0117] and [0120]-[0126]).
Regarding claim 3, Khalili discloses that the nucleic acids can be on a single expression vector (paragraphs [0120]-[0126]).
Regarding claim 4, Khalili discloses that the Cpf1/guide compositions can be used to inactivate a provirus in a mammalian subject, which is interpreted as being administered in vivo (paragraphs [0016] and [0112]).  
Khalili discloses each and every limitation of claims 1-5, and therefore Khalili anticipates claims 1-5.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khalili et al. (U.S. Patent No. 9,925,248, issued March 27, 2018, and cited in the Information Disclosure Statement filed July 14, 2021).
Regarding claims 1 and 5, Khalili discloses methods of treating subjects by administering compositions comprising a Cas9 (CRISPR) endonuclease and at least one guide specific for use with the Cas9 enzyme (abstract.)  Khalili discloses that use of such Cas9 and guide systems provides for excision of a stretch of DNA in a target gene (column 1, line 48 to column 2, line 18 and column 7, lines 34-63).  Khalili discloses that the Cas9 guide compositions can be used to inactivate a provirus in a mammalian subject (column 8, line 64 to column 9, line 29 and column 15, lines 10-42).  Khalili discloses that the system can include two or more guide RNAs that are complementary to a target sequence, with a duplex gRNA configuration that is effective at excising an HIV genome and other target DNAS in HIV and other retroviruses (column 15, lines 10-42).
Regarding claim 2, Khalili discloses providing a mammalian cell with nucleic acids encoding the Cas9 and two guide RNAs (column 18, lines 48-64).
Regarding claim 3, Khalili discloses that the nucleic acids can be on a single expression vector (column 15, lines 10-42).
Regarding claim 4, Khalili discloses that the Cas9/guide compositions can be used to inactivate a provirus in a mammalian subject, which is interpreted as being administered in vivo (column 22, line 42 to column 23, line 14).  
Khalili discloses each and every limitation of claims 1-5, and therefore Khalili anticipates claims 1-5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7-8 of U.S. Patent No. 9,925,248.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘248 patent and the instant application claim a method of inactivating by excision a proviral DNA integrated in a host genome.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excising the proviral DNA according to the ‘248 patent using the instantly claimed method would result in the excision of the viral sequences, thus inactivating the virus.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,981,020.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘020 patent claims a composition for excising a viral sequence from a cell and the instant application claims are directed to methods for excising a viral sequence from a cell.  It would be obvious to one of ordinary skill in the art at the time the invention was made that the composition of U.S. Patent No. 9,981,020 in the method of the instant application because the composition will result in the recited excision of the viral sequence from the cell.   The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  

 	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 11,285,193.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘193 patent and the instant application claim methods of excising viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘193 patent’s excision of a human immunodeficiency virus can be used on any integrated viral sequence.  Therefore, the claims are not deemed to be patentably distinct.

	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No.  11,298,411.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘411 patent and the instant application claim methods of excising viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘411 patent’s excision of a retroviral sequence can be used on any integrated viral sequence.  Therefore, the claims are not deemed to be patentably distinct.

 	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/308,348 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’348 application claims a method for inhibiting replication/eradication of hepadnavirus and the instant application also claims a method for excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘348 application’s eradication of a hepadnavirus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 12-13 of copending Application No. 16/397,823 (reference application).  allowed
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’823 application claims a method for inactivating John Cunningham Virus (JCV) and the instant application claims a method and composition of excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘823 application’s eradication of a JC virus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33 of copending Application No. 16/486,799 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’799 application claims a method for inactivating a retroviral DNA and the instant application claims a method and composition of excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘799 application’s eradication of a retroviral sequence can be used on any integrated viral sequence in order to inactivate and excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10-12, and 14 of copending Application No. 16/605,922 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’922 application claims a method for inactivating a retroviral DNA and the instant application claims a method of excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘922 application’s eradication of a retroviral sequence can be used on any integrated viral sequence in order to inactivate and excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-32 of copending Application No. 16/874,295 (reference application).  Allowed
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’295 application claims a composition which can be used for excision of an HIV sequence from a cell and the instant application claims a method for excising a viral sequence from a cell.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR compositions of the ‘295 application could be used in the claimed methods and would excise the retroviral sequence from the genome of the cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘295 application’s eradication of an HIV sequence can be used on any integrated viral sequence in order to inactivate and excise the sequence.  
Further, the instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/017,037 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’037 application and the instant application claim a method for excising part or all of a viral sequence from the cell  The ‘037 application’s claims also require the excision of an HIV sequence from a cell by cutting target sequences are in the LTR regions of the viral sequence.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the methods of the ‘037 application and the instant application would result in the excision of the retroviral sequence from the genome of the cell.  Therefore, the claims are not deemed to be patentably distinct.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-44 of copending Application No. 17/727,438 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’438 application and the instant application a method for excising part or all of a viral sequence from the cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘438 application’s eradication of a JC virus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-105 of copending Application No. 17/776,120 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’120 application and the instant application a method for excising part or all of a viral sequence from the cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘120 application’s eradication of a JC virus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-45 of copending Application No. 17/821,092 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’092 application and the instant application a method for excising part or all of a viral sequence from the cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘092 application’s eradication of a Merkel cell polyomavirus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-49 of copending Application No. 17/822,503 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘503 application and the instant application a method for excising part or all of a viral sequence from the cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘503 application’s eradication of a human T cell leukemia virus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/832,457 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’457 application claims a method for inactivating a retroviral DNA and the instant application claims a method and composition of excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘457 application’s excision of a retroviral sequence can be used on any integrated viral sequence in order to inactivate and excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/837,352 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’352 application claims a method for eradicating a Varicella zoster virus (VZV) genome from a cell and the instant application claims a method and composition of excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘352 application’s eradication of a VZV sequence can be used on any integrated viral sequence in order to inactivate and excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/931,018 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’018 application claims a method for inhibiting replication/eradication of hepadnavirus and the instant application also claims a method for excising a viral sequence from a cell.  While the instant application does not specify the viral sequence to be excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘018 application’s eradication of a hepadnavirus sequence can be used on any integrated viral sequence in order to excise the sequence.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636